GREENE, Judge,
dissenting.
I respectfully dissent from that portion of the majority opinion upholding the conviction of Miguel Farias for the alleged crime of transporting unauthorized controlled substances. I do not believe that transporting unauthorized controlled substances is now, nor has it ever been, classified as a criminal offense by the Missouri legislature. The majority opinion on the issue has no precedential support and, in my opinion, constitutes judicial legislation, a practice in which I do not believe that we should indulge.
Since the question is of general interest with statewide and even national implications, since Chapter 195 of the Missouri statutes is patterned after the contents of the Uniform Controlled Substances Act, which has been adopted by 47 other states, I would hope that the Supreme Court of Missouri would order transfer of this case, after opinion, pursuant to Rule 83.03, V.A. M.R., because of the general interest or importance of the question.
I concur in that part of the majority opinion affirming the conviction of Farias on the charge of unlawful possession of less than 35 grams.
I would reverse the judgment of the trial court on count one of the information charging Farias with unlawfully transporting marijuana, and affirm its judgment on the count two charge of possessing less than 35 grams of marijuana.